EDMONDSON, Circuit Judge,
concurring in part and dissenting in part:
I concur in the court’s opinion and judgment except for two points: I think (1) the district court’s decertification of the plaintiff class was not an abuse of discretion; and (2) the district court’s finding of no intentional discrimination — a finding of fact — is not clearly erroneous. I would affirm the judgment on these points.
“Questions concerning class certification are left to the sound discretion of the district court.” Cox v. American Cast Iron Pipe Co., 784 F.2d 1546, 1553 (11th Cir. 1986); General Telephone Co. of the Southwest v. Falcon, 457 U.S. 147, 161, 102 S.Ct. 2364, 2372, 72 L.Ed.2d 740 (1982). Under some circumstances, decertification may be required where “it becomes apparent that [adequate] representation is not being afforded.” Guerine v. J & W Investment, Inc., 544 F.2d 863, 864 (5th Cir. 1977). Such determination “is a question of fact that depends on each peculiar set of circumstances.” Id. The district court held a hearing on decertification and found that counsel was no longer capable of adequately representing the class. After reviewing the record, I conclude that the decertification was not an abuse of discretion.
My second point, however, presents the chief reason that I write separately: to stress — in the light of Supreme Court precedent — the need to normalize the trials of employment discrimination cases. To me, the most important aspect of this case is that plaintiffs had the ultimate burden of persuading the trier of fact that defendants intentionally discriminated against plaintiffs. The second most important aspect is that the case comes to us after a full trial, that is, the proceedings were not stopped by the grant of a motion.
Because the case was fully tried, a ritualistic McDonnell Douglas or Burdine analysis1 need not be pursued to uphold the district court’s judgment on these disparate treatment claims. See United States Postal Serv. Bd. of Governors v. Aikens, 460 U.S. 711, 715-16, 103 S.Ct. 1478, 1482, 75 L.Ed.2d 403 (1983) (after trial, courts must decide whether discrimination was proved; no need to make “inquiry even more difficult by applying legal rules which were devised to govern ‘the basic allocation of burdens and order of presentation of proof,’ Burdine, 450 U.S. at 252, 101 S.Ct. at 1093”). “Where, as here, a disparate treatment case is fully tried, a Court should proceed directly to the ultimate question of intentional discrimination.” Moore v. Alabama State Univ., 864 F.2d 103, 105 (11th Cir.1989); accord Pow*1198ers v. Alabama Dep’t of Educ., 854 F.2d 1285, 1290 (11th Cir.1988) (after trial, “court generally should not refer to the various ‘stages of proof ”). “[T]he only issue to be decided at that point is whether the plaintiffs have actually proved discrimination.” Bazemore v. Friday, 478 U.S. 385, 398, 106 S.Ct. 3000, 3007, 92 L.Ed.2d 315 (1986).
The Supreme Court has consistently held that the McDonnell Douglas framework is not set in stone. See Burdine, 450 U.S. at 253-54 n. 6, 101 S.Ct. at 1093-94 n. 6; Furnco Const. Corp. v. Waters, 438 U.S. 567, 577, 98 S.Ct. 2943, 2949, 57 L.Ed.2d 957 (1978) (“The method suggested in McDonnell Douglas for pursuing this inquiry ... was never intended to be rigid, mechanized, or ritualistic.”); International Bhd. of Teamsters v. United States, 431 U.S. 324, 358, 97 S.Ct. 1843, 1866, 52 L.Ed.2d 396 (1977) (“The importance of McDonnell Douglas lies, not in its specification of the discrete elements of proof there required, but in its recognition of the general principle that any Title VII plaintiff must carry the initial burden of offering evidence adequate to create an inference that an employment decision was based on a discriminatory criterion illegal under the Act.”); McDonnell Douglas, 411 U.S. at 802 n. 13, 93 S.Ct. at 1824 n. 13.
A finding of intentional discrimination or of no intentional discrimination is a finding of fact. See Anderson v. City of Bessemer, 470 U.S. 564, 573, 105 S.Ct. 1504, 1511, 84 L.Ed.2d 518 (1985). We should view the case as any other trial in which the district judge sits as factfinder and therefore apply the “clearly erroneous” standard. Id.; Bazemore, 478 U.S. at 398, 106 S.Ct. at 3007. Contrary to the implication of today’s opinion, nothing in Burdine precludes disposal of a case under the clearly erroneous standard after conclusion of a full trial on the merits. Burdine, 450 U.S. at 260 n. 12, 101 S.Ct. at 1097 n. 12.
After hearing the evidence and observing the parties in the courtroom, the trial judge made elaborate findings about each plaintiffs case. Adequate evidence supported the district judge’s findings that plaintiffs failed to prove that they were rejected for or that someone else was preferred for promotion on account of race; the findings were not clearly erroneous.
Plaintiffs’ case of disparate treatment consisted of testimony by each plaintiff that he or she had applied for an open position, had been facially qualified, had been rejected, and that a white employee had been chosen. Plaintiffs’ evidence was extremely sketchy.2 The district court found that “[pjlaintiffs presented their case as if the burden was on the defendant to produce all of the information and all of the explanations merely upon the making of a general charge that discrimination existed.” Walker, et al. v. Firestone, etc., No. TCA 79-895-MMP, slip op. at 4 (N.D.Fla. Aug. 4, 1986). The district court elaborated:
[MJore often than not these plaintiffs could not identify who got the position, let alone whether they were truly better qualified. ... In response, plaintiffs’ counsel engaged in the highly irregular procedure of reading names and exhibit numbers into the record when plaintiffs’ memories failed. ... Time after time, even after engaging in this practice, plaintiffs failed to prove that the selectee in fact did not have higher qualifications and that the defendant used this reason as a pretext for engaging in discriminatory decisionmaking.
Id. at 8. The district court never determined whether plaintiffs made out a prima facie case.3 Nevertheless, defendants pin*1199pointed each challenged employment action (to the extent plaintiffs could identify them) and introduced much testimony and other evidence supporting the employment actions.
Defendants put on six days of testimony by supervisors of plaintiffs and by officials of the Florida Department of State. Defendants also introduced into evidence plaintiffs’ personnel files, including work evaluations and job applications. Furthermore, defendants introduced into evidence the files of the successful applicants for each of the positions for which plaintiffs allegedly applied.4 Through direct testimony, defense witnesses explained the contents of these files and traced the qualifications of each applicant.5
Considering defendants’ evidence, no mystery cloaked defendants’ position about why plaintiffs were not promoted. Thomas Gardner, the Assistant Secretary of State in charge of administrative matters since 1981, and several other supervisors testified that the practice of the Florida Department of State was to hire and to promote the most qualified applicants. Such testimony alone might be insufficient to meet defendants’ burden of producing evidence of a legitimate nondiscriminatory reason for the employment actions. Defendants went substantially further, however, by producing evidence of applicant qualifications.
Defendants successful applicants’ qualifications and produced records and other testimony which cast clouds on the qualifications of plaintiffs. Defendants presented evidence of facts that bore on the decisions to reject plaintiffs for promotion: dismissal for physically striking a supervisor; failure to take a qualifying exam at the suggestion of the supervisor; a history of conditional and unsatisfactory evaluations by both black and white supervisors; a poor attendance record; rudeness to customers; excessive errors; disruptive and loud behavior; failure to listen to criticism; lack of motivation and initiative; attendance of an unaccredited college; and misrepresentation of educational qualifications on an employment application.
In addition to presenting evidence of the relative qualifications of the employees who were promoted compared to plaintiffs, defendants introduced evidence directly attacking plaintiffs’ own proof. As part of the prima facie case, plaintiff must show that she was “in fact denied an available position.” Patterson v. McLean Credit Union, - U.S. -, 109 S.Ct. 2363, 2378 n. 7, 105 L.Ed.2d 132 (1989) (emphasis in original). A number of the positions plaintiffs characterized as “job openings” were not in fact openings, but rather increases in grade of current employees created by the addition of new tasks to job descriptions. Some alleged “job openings” did not exist. *1200Other “job openings” had been filled on an emergency basis by individuals who were groomed for the positions months before the job advertisements. For still others, plaintiffs simply did not meet the minimum qualifications; or the successful candidate was a nonwhite or the decisionmaker was a nonwhite, belying the presumption of discriminatory animus. Moreover, it is not clear that plaintiffs ever submitted applications for a number of the positions allegedly denied them.
The record supports the trial court’s judgment, but today’s court avoids treating employment discrimination the same as any other factual question put to a judge as factfinder. Instead the court dictates, in an unprecedented way, how defendants in an employment discrimination action must present their case. The court says that the trial court committed reversible error because the trial court allowed defendants to rely heavily on circumstantial evidence to respond to plaintiffs’ case based on circumstantial evidence.
Although this case was fully tried, plaintiffs and today’s court invoke Burdine’s order-of-presentation-of-proof language. Specifically, they contend that defendants failed to meet an obligation to present an issue of fact for trial because defendants did not call witnesses to say for each employment action, “I promoted_, who I believed to be the most qualified person because ...” But at least where, as here, plaintiffs’ case is a circumstantial one, nothing in the law (including Burdine) demands such specific and direct evidence from defendants. As in any lawsuit, in employment discrimination cases defendants as well as plaintiffs may make their case with either circumstantial or direct evidence. Cf. Aikens, 460 U.S. at 714 n. 3, 103 S.Ct. at 1481 n. 3.
Plaintiffs’ argument that defendants must produce pointed oral testimony6 was rejected by this court in Perryman v. Johnson Products Co., Inc., 698 F.2d 1138, 1141, 1144 (11th Cir.1983). In Perryman, we reversed and vacated a trial court finding that defendant “ha[d] not articulated any legitimate, non-discriminatory reasons for its actions” where the defense had “urged that [the decisionmaker’s] decisions were based on objective factors such as prior experience, education, and job performance,” and where the defense had introduced evidence of comparative qualifications. 698 F.2d at 1144. We held that defendant’s proffer of comparative qualifications met its burden of production although the person who made the final decisions on hiring, promotion, and termination never testified about the actual reasons for the employment actions.
For a plaintiff to prevail in an employment discrimination case, she is not required to make a showing that she was in fact better qualified than the person chosen for the position. Patterson, 109 S.Ct. at 2379. Plaintiffs “are not limited to presenting evidence of a certain type” to establish pretext. Id. Likewise, defendants are not limited to presenting evidence of a certain type or forced to pursue a particular means to respond to plaintiff’s circumstantial case.
The teaching of Burdine7 and Patters*1201on8, and even more plainly of Aikens9, is that employment discrimination trials are normal trials and that the lower federal courts have been wrong to view these trials as arcane proceedings governed by rigid mechanized formulae imposing special burdens and constraints on the parties. Reviewed as we normally review nonjury cases after a full trial, the trial judge’s findings on racial discrimination here would be affirmed because they could not be described as clearly erroneous. Still we reverse. With today’s decision, the court continues its resistance to the normalization of employment discrimination trials. I regret that the court is continuing in this direction. Further development of arcane rules of trial procedure does nothing to eradicate employment discrimination, but does make the trial court’s job more difficult and does lead to more “errors” in trials with the result being greater expenditures of time, energy, and money on retrials.

. "In McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), [the Supreme Court] set forth the basic allocation of burdens and order of presentation of proof in a Title VII case alleging discriminatory treatment. First, the plaintiff has the burden of proving by the preponderance of the evidence a prima facie case of discrimination. Second, if the plaintiff succeeds in proving the prima facie case, the burden shifts to the defendant ‘to articulate some legitimate, nondiscriminatory reasons for the employee’s rejection.’ Third, should the defendant carry this burden, the plaintiff must then have an opportunity to prove by a preponderance of the evidence that the legitimate reason offered by the defendant were not its true reasons, but were a pretext for discrimination.” Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248, 252-53, 101 S.Ct. 1089, 1093, 67 L.Ed.2d 207 (1981) (citations and footnotes omitted).


. The district court noted that “roughly 61% of the specific claims in this case [were] based on hiring decisions made after this lawsuit was filed." Given the pendency of the lawsuit, the district court was “at a loss to understand the plaintiffs’ generahlack of information concerning what job was'applied for, when, and who received it.” Walker, et al. v. Firestone, etc., No. TCA 79-895-MMP, slip op. at 4 (N.D.Fla. Aug. 4, 1986).


. Defendant moved for involuntary dismissal at the end of plaintiffs’ evidence, but the court never ruled on the motion. "[WJhen defendant fails to persuade the district court to dismiss the action for lack of a prima facie case, and responds to plaintiff's proof by offering evidence *1199of the reason for the plaintiffs rejection, the factfinder must then decide whether the rejection was discriminatory within the meaning of Title VII. At this stage the McDonnell-Burdine presumption 'drops from the case,’ and 'the factual inquiry proceeds to a new level of specificity.’” Aikens, 460 U.S. at 714-15, 103 S.Ct. at 1481-82 (citations omitted).
With respect to each claim the district court, "[a]ssuming without deciding that plaintiff made a prima facie case," concluded that "the evidence does not support plaintiff’s claim.” Walker, slip op. at 13. This conclusion should preclude the necessity of a remand for determination of whether plaintiffs had made out a prima facie case. The district court has no obligation to articulate in its opinion whether a prima facie case has been made out if, upon consideration of all the evidence, the trial court is convinced there was no intentional discrimination.


. Plaintiffs, on hearsay grounds, objected to the introduction of job applications. The applications were admissible, if not for the truth of their contents, then as nonhearsay for what was represented to defendants about the applicants’ qualifications. An employer might properly choose an applicant whose resume showed more experience than a rival’s. That the information on the resume is ultimately false would not undermine the resume or application as evidence to support the legitimacy of an employment decision.


. The district court, however, limited the testimony by defense witnesses on the qualification or lack of qualification of plaintiffs for the particular position applied. The court sustained plaintiffs’ objection to testimony where the defense witness had no personal knowledge of the circumstances under which the decision was made.


. To support the argument, plaintiffs and the court rely on Lee v. Russell Board of Education, 684 F.2d 769, 775 (11th Cir.1982), and Uviedo v. Steves Sash & Door Co., 738 F.2d 1425 (5th Cir.1984). Neither decision is precedent for what the court does today. This case differs from Lee because in this case the reason advanced by defense witnesses (promotion of the best qualified) is the same as that credited by the trial court. Unlike Uviedo (an opinion not binding on us in any event), defendants have produced oral and documentary evidence to show their reasons for not promoting plaintiffs and did not merely rely on background testimony of plaintiffs' witnesses.


. The Supreme Court in Burdine vacated a Fifth Circuit decision, Burdine v. Texas Dep’t of Community Affairs, 608 F.2d 563 (5th Cir.1979), that required a defendant, faced with a prima facie case, to "prove by a preponderance of the evidence that legitimate, nondiscriminatory reasons for the discharge existed” and to "prove that those he hired ... were somehow better qualified than was plaintiff.” Burdine, 450 U.S. at 256, 101 S.Ct. at 1095 (emphasis in original). The Supreme Court held that the Fifth Circuit misconstrued McDonnell Douglas and "exceed[ed] what properly can be demanded to satisfy a burden of production” when it placed on the defendant "the burden of persuading the court that it had convincing, objective reasons *1201for preferring the chosen applicant above the plaintiff.” Id. at 257, 101 S.Ct. at 1095-96.


. The Supreme Court in Patterson reversed a Fourth Circuit decision affirming a verdict for the defendants where the judge erroneously "instructed the jury that in order to succeed petitioner was required to make [a] ... showing that she was in fact better qualified than the person chosen for the position." 109 S.Ct. at 2378. The Court held that a plaintiff "may not be forced to pursue any particular means of demonstrating that respondent’s stated reasons are pretextual." Id. at 2378-79.
As in other cases, the Patterson court held that ”[t]he evidence which petitioner can present ... may take a variety of forms.” Id. at 2378; see, e.g., Bazemore, 478 U.S. at 400, 106 S.Ct. at 3009 (reversing and remanding for district court to consider, in a class action, circumstantial evidence of discrimination provided by a less than perfect salary regression analysis with the caveat that “[a] plaintiff in a Title VII suit need not prove discrimination with scientific certainty; rather, his or her burden is to prove discrimination by a preponderance of the evidence”).


. In Aikens, the trial court required plaintiff to offer direct proof of discriminatory intent and to show, as part of his prima facie case, that he was "as qualified or more qualified” than the people who were promoted. The D.C. Circuit reversed and remanded with instructions for the district court to reconsider its earlier finding that plaintiff had not made out a prima facie case. Aikens v. United States Postal Serv. Bd. of Governors, 665 F.2d 1057 (D.C.Cir.1981). The Supreme Court reversed the D.C. Circuit, holding that the issue on remand after a full trial is not whether plaintiff made out a prima facie case, but whether "the defendant intentionally discriminated against the plaintiff.” Aikens, 460 U.S. at 715, 103 S.Ct. at 1482.